NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the FederaI Circuit
JAMES M. JOHNSON,
Claimant-Appellant, '
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS, __
Respondent-Appellee.
2012-7038 `
Appea1 from the United States Court of Appea1s for
Veterans C1aims in case n0. 11-2476, Judge LaWrence B.
Hagel.
ON MOTION
ORDER
James M. Johnson moves without opposition to dis-
miss his appeal
Upon consideration thereof
IT ls ORDERED THAT:
(1) The motion to dismiss the appeal is granted. The
appeal is dismissed

JOHNSON V. DVA
(2) Each side shall bear its own costs
2
FoR THE CoURT
   /s/ Jan Horba1_\/1
Date J an Horba1y
C1erk
cc: John F. Cameron, Esq.
Tara K. Hogan, Esq.
s21
Issued As A Mandate: ,__ 0 9 2012
FlLED
U.S. CUURT 0F APPEALS FOR
THE FEDERAL ClRCUIT
` MAR U 9 2012
JANHORBAL¥
CLEBK